El Juez Asociado Sb. Wole,
emitió la opinión, del tribunal. En un sitio de costumbre en las calles de San Lorenzo y de noche, poco antes de la fecha de las elecciones, había una reunión de personas para escuchar a los oradores unio-nistas, habiéndose anunciado con anticipación el mitin.-
Mientras se celebraba este mitin el apelante y otra persona llegaron montados a caballo, llevando uno o ambos an-torchas, habiendo insistido en cruzar por dentro de la mu-chedumbre. Uno de ellos llevaba una insignia socialista y el otro, o sea el apelante, la insignia del Partido Republicano.
Los jinetes se abrieron paso sin mucha o ninguna pertur-bación de la muchedumbre, pero al poco rato regresaron ha-biendo producido su regreso una conmoción y excitación en la muchedumbre.
Intervino la policía evitándose una perturbación mayor.
Insiste el apelante, entre otras cosas, en que la verdadera perturbación partió de uno de los congregados al adelantarse este último con -una tranca para atacar o amenazar al apelante.
Sostiene además el apelante que la prueba del G-obierno era tan incongruente y llena de contradicciones que hace ine-ficaz la sentencia. Admite, sin embargo, que después de cru-zar por la muchedumbre volvieron los jinetes por segunda vez siendo entonces que se produjo la alteración.
Bajo estas circunstancias debe resolverse que el apelante intentó las consecuencias naturales y probables de su acto. *26Equipado como estaba y acompañado como iba, debió baber sabido que su presencia produciría una excitación. Tal vez, según alegó, él tenía derecho a cruzar por la muchedumbre a caballo, si hubiera cruzado corriendo sin hacer nada o lle-var ninguna cosa cuyo resultado probable fuera excitar a la muchedumbre. Sin embargo, al volver por segunda vez, pre-parado para cruzar de nuevo, mostró la intención no mera-mente de cruzar las calles sino de perturbar a la gente. allí congregada.
Harrison v. Duke of Rutland, 12 English Ruling Case Law, página 587, fué un caso en que un hombre caminaba de arriba a abajo por la carretera habiendo impedido así al dueño del terreno en ambos lados de la misma de poder usar su terreno para recreo. La corte resolvió que si bien una persona tenía derecho de andar por la carretera, al hacerlo así para perturbar el derecho de otra era culpable por la comisión de un acto ilegal (trespass).
Ni puede tampoco el apelante excusarse diciendo que la primera demostración hostil partió de uno de la muchedum-bre hecha contra él.
Fué el acto realizado por él o la forma en que lo hizo lo que produjo la perturbación. Un razonamiento algo seme-jante puede encontrarse en el caso de People v. Burman, 25 L. R. A. (N. S.) 256.
Aunque el caso no está exento de dudas la corte tuvo ante sí lo suficiente para estar justificada al declarar que el mitin había sido perturbado y que fué la intención del apelante hacerlo así.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.